                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DeQUANDRE HUNT,

             Plaintiff,                               Case No. 19-11994
v.
                                                      Stephanie Dawkins Davis
ASHELY BRAULT                                         U.S. District Judge
and A. CHILDS,

          Defendants.
__________________________/

                          ORDER OF PARTIAL DISMISSAL

      On July 3, 2019, Plaintiff DeQuandre Hunt, a state prisoner at the Alger

Maximum Correctional Facility in Munising, Michigan, filed a pro se complaint

under 42 U.S.C. § 1983. (ECF No. 1). The complaint arises from prison

disciplinary proceedings that occurred in 2016 at the Saginaw Correctional Facility

in Freeland, Michigan (SRF). At the time, defendant Ashely Brault was a

psychiatrist at SRF, and defendant A. Childs was the Chief of the Mental Health

Unit. Brault filed two misconduct reports about Hunt, and Childs supported

Brault’s assessment of Hunt’s conduct. A prison hearing officer found Hunt not

guilty of the misconduct charges, but Hunt’s security classification was raised, and

he was transferred to another prison. Hunt now sues Brault and Childs in their

personal and official capacities for alleged violations of his state and federal rights.

The Court has concluded for reasons set forth below that several of Hunt’s claims
fail to state a plausible claim for relief. Accordingly, those claims will be

dismissed.

                                  BACKGROUND

      The complaint and exhibits indicate that, on December 2, 2016, Brault wrote

two prison misconduct reports about Hunt. In one misconduct report, she charged

Hunt with sexual misconduct because on the previous day, Hunt allegedly used

degrading words of a sexual nature. (ECF No. 1, PageID.6). In the other

misconduct report, Brault charged Hunt with threatening behavior because on

December 2, 2016, Hunt allegedly stared at her, spoke to her in a threatening tone,

and faced her in an aggressive fighting stance. See id. at PageID.5.

      Before a hearing was conducted on the misconduct charges, Childs provided

the hearing officer with some background information about Hunt. Childs

informed the hearing officer in a written memorandum that, on October 19, 2016,

Hunt had made sexually inappropriate remarks to Brault during a mental health

callout. Hunt allegedly asked Brault to consider being part of a polygamous

relationship with him in the future. He also asked Brault about her relationships

and sexual preferences. As a result of Hunt’s comments, his treatment team

determined that, in the future, Hunt would be seen by male staff members if he

needed a mental health callout. According to Childs, Hunt refused to work with a

male clinician on November 3, 2016, he did not request a subsequent callout, and


                                           2
he continued to approach Brault in the hallways. Childs opined that Hunt’s

behavior had escalated and that the misconduct reports were necessary to stop

Hunt’s ongoing harassment. See id. at PageID.12. On December 13, 2016, a

hearing officer held a hearing on the misconduct charges and found Hunt not guilty

of both sexual misconduct and threatening behavior. See id. at PageID.13-14.

      On July 3, 2019, Hunt filed his civil rights complaint. His statement of facts

differs significantly from the allegations that Brault made in her misconduct

reports and that Childs made in her memorandum to the hearing officer. Hunt

alleges that months before October 2016, he saw the Parole Board and was told

that he was scheduled for release on December 28, 2016, if he completed a

program called “Thinking for a Change.” In October 2016, he was transferred to

SRF at a security level of 2 so that he could take the “Thinking for a Change”

class. Id. at PageID.16.

      Hunt further alleges that, on October 19, 2016, he was placed on a callout to

speak with Brault and that, during his session with Brault, she began to disclose

personal information about her relationship with her husband and about being on

the brink of divorce due to infidelity. According to Hunt, Brault stated that Hunt’s

views made him polygamous. She then asked Hunt whether he found her sexually

attractive, and when Hunt responded that he was on his way home and was

committed to staying free, Brault dismissed him, and he left her office. Id.


                                         3
      Continuing, Hunt alleges that, on December 2, 2016, he was walking to his

classroom when he noticed Brault and Clark having a discussion in the hallway.

He said, “Good Morning,” to them, but Brault snarled at him and Childs told him

to go to his class. He went to class, but minutes later, several corrections officers

came to his classroom, asked him to step outside the room, and then handcuffed

him. He was placed in segregation, and after being found “not guilty” of the

alleged misconduct, he was given a higher security classification and told that he

could not finish his class. Id. at PageID.16-17.

      Four days later, the warden allegedly informed Hunt that he (the warden)

“had to roll with his staff” and that Hunt’s transfer was pending. Within one week,

Hunt was transferred to the Macomb Correctional Facility. He contends that he

lost the jobs which he had secured for when he was released from prison and that

he did not complete his “Thinking for a Change” class until February 28, 2017. Id.

at PageID.17-18.

      Hunt is now suing the defendants for alleged violations of his rights under

the First, Fifth, Eighth, and Fourteenth Amendments to the United States

Constitution. Hunt claims that the defendants knowingly subjected him to personal

abuse, deliberate indifference, atypical and significant hardships, and retaliation.

Hunt also claims that the defendants violated a policy directive that prohibits

employees of the Michigan Department of Corrections from falsifying documents.


                                           4
Id. at PageID.18. He seeks a declaratory judgment that the defendants’ acts and

omissions violated his constitutional rights; compensatory and punitive damages;

and an order discharging Brault and Childs from their jobs. Id. at Page ID.19.

                              LEGAL FRAMEWORK

       A federal district court must screen a prisoner’s pro se complaint and

dismiss the complaint or any portion of the complaint that is frivolous, malicious,

fails to state a claim for which relief can be granted, or seeks monetary relief from

a defendant who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B) and

1915A. A complaint is frivolous if it lacks an arguable basis in law or in fact.

Neitzke v. Williams, 490 U.S. 319, 325 (1989).

       To prevail on a claim under § 1983, a plaintiff must prove “(1) that he or she

was deprived of a right secured by the Constitution or laws of the United States;

and (2) that the deprivation was caused by a person acting under color of law.”

Robertson v. Lucas, 753 F.3d 606, 614 (6th Cir. 2014) (end citations omitted).

Although a complaint “does not need detailed factual allegations,” the “[f]actual

allegations must be enough to raise a right to relief above the speculative level on

the assumption that all the allegations in the complaint are true (even if doubtful in

fact).” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (footnote and

citations omitted). In other words, “a complaint must contain sufficient factual

matter, accepted as true, ‘to state a claim to relief that is plausible on its face.’”


                                            5
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

                                    DISCUSSION

      A.     Abuse and Deliberate Indifference

      As noted above, Hunt alleges that the defendants violated his rights under

the Eighth Amendment and subjected him to abuse and deliberate indifference.

(ECF No. 1, PageID.18). It is well “settled that ‘the treatment a prisoner receives

in prison and the conditions under which he is confined are subject to scrutiny

under the Eighth Amendment.’” Farmer v. Brennan, 511 U.S. 825, 832 (1994)

(quoting Helling v. McKinney, 509 U.S. 25, 31 (1993)). The Eighth Amendment

requires prison officials to provide humane conditions of confinement, id., but a

prison official violates the Eighth Amendment only when (1) the deprivation

alleged is sufficiently serious and (2) the prison official has a sufficiently culpable

state of mind. Id. at 834. “In prison-conditions cases that state of mind is one of

‘deliberate indifference’ to inmate health or safety . . . .” Id.

      Hunt has not alleged that the defendants physically abused him, and verbal

abuse generally “do[es] not constitute the type of infliction of pain that the Eighth

Amendment prohibits.” Johnson v. Unknown Dellatifa, 357 F.3d 539, 546 (6th


                                            6
Cir. 2004). Thus, to the extent Hunt is claiming that the defendants violated his

rights under the Eighth Amendment by verbally abusing him, his allegation is

“insufficient to support a section 1983 claim for relief.” Wingo v. Tennessee Dep’t

of Corr., 499 Fed. Appx. 453, 455 (6th Cir. 2012) (citing Ivey v. Wilson, 832 F.2d

950, 955 (6th Cir. 1987)).

      B.     Atypical and Significant Hardships

      Hunt alleges next that the defendants subjected him to atypical and

significant hardships. (ECF No. 1, PageID.18). The court understands this

allegation to assert a violation of Hunt’s right to due process.

      State action taken for a punitive reason, however, does not necessarily

encroach on a liberty interest under the Due Process Clause. Sandin v. Conner,

515 U.S. 472, 484 (1995). Thus, the Supreme Court has “reject[ed] . . . the notion

that any grievous loss visited upon a person by the State is sufficient to invoke the

procedural protections of the Due Process Clause.” Meachum v. Fano, 427 U.S.

215, 224 (1976) (emphasis in original). Liberty interests protected by the Due

Process Clause generally are “limited to freedom from restraint which, while not

exceeding the sentence in such an unexpected manner as to give rise to protection

by the Due Process Clause of its own force, nonetheless imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Conner, 515 U.S. at 484 (internal citations omitted).


                                           7
      Hunt’s placement in segregation for a few days did not amount to an atypical

and significant hardship in relation to the ordinary incidents or prison life. See

Conner, 515 U.S. at 486 (holding that the prisoner’s placement in segregated

confinement for thirty days was not a major disruption in the prisoner's

environment and not “the type of atypical, significant deprivation in which a State

might conceivably create a liberty interest”).

      Hunt’s transfer to another prison, his increased security classification, and

the delayed completion of his class also did not deprive him of a protected liberty

interest or amount to atypical and significant hardships. See Fano, 427 U.S. at 224

(stating that, the Constitution does not “guarantee that the convicted prisoner will

be placed in any particular prison,” even if the degree of confinement in one prison

is quite different from that in another prison, and that a conviction sufficiently

extinguishes a prisoner's “liberty interest to empower the State to confine him in

any of its prisons”); Moody v. Daggett, 429 U.S. 78, 88 n. 9 (1976) (concluding

that prisoners have no constitutional entitlement to a particular classification or

eligibility for rehabilitative programs sufficient to invoke due process); see also

Guile v. Ball, 521 Fed. Appx. 542, 544 (6th Cir. 2013) (stating that “[a]lthough the

indefinite confinement of a prisoner to administrative segregation or the transfer to

a type of maximum security facility with virtually no sensory or environmental

stimuli can create a liberty interest due to its 'atypical, significant deprivation,' a


                                            8
simple transfer, issuance of a major misconduct ticket, and a higher security

classification does not trigger a liberty interest”) (internal citations omitted).

      To the extent Hunt is alleging that the misconduct reports led to the delay in

completing his class and being released on parole, that claim also fails, because

“[t]here is no ‘constitutional or inherent right’ to parole.” Vitek v. Jones, 445 U.S.

480, 488 (1980) (citing Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1, 7

(1979)). “Michigan’s parole system, [moreover], creates no legitimate claim of

entitlement to parole, and thus no liberty interest in parole.” Wershe v. Combs, 763

F.3d 500, 506 (6th Cir. 2014) (quotation marks and end citation omitted). “Without

a demonstrated liberty interest or an atypical, significant deprivation, [Hunt's] due

process claim fails.” Guile, 521 Fed. Appx. at 544.

      C.     Violation of State Law

      Hunt asserts that the defendants violated a policy directive which prohibits

employees of the Michigan Department of Corrections from falsifying documents.

This allegation fails to state a plausible claim for relief because

             Section 1983 authorizes the courts to redress violations
             of “rights, privileges, or immunities secured by the
             Constitution and [federal] laws” that occur under color of
             state law. The statute is thus limited to deprivations of
             federal statutory and constitutional rights. It does not
             cover official conduct that allegedly violates state law.
             See Baker v. McCollan, 443 U.S. 137, 146, 99 S.Ct.
             2689, 2695, 61 L.Ed.2d 433 (1979) (dealing with state
             tort law). Section 1983 also does not cover state


                                            9
             constitutional violations that are not also federal
             constitutional deprivations.

Huron Valley Hosp., Inc. v. City of Pontiac, 887 F.2d 710, 714 (6th Cir. 1989)

(alteration and emphases in original). Therefore, to the extent Hunt invokes prison

policy, he fails to allege a federal constitutional claim. Section 1983 is addressed

to remedying violations of federal law, not state law. Lugar v. Edmondson Oil Co.,

457 U.S. 922, 924 (1982); Laney v. Farley, 501 F.3d 577, 580–81 & n.2 (6th Cir.

2007). Courts have routinely recognized that prisoners do not have any federally

protected liberty or property interest in state procedure. See Olim v. Wakinekona,

461 U.S. 238, 250–51 (1983); Laney, 501 F.3d at 581 n.2; Brody v. City of Mason,

250 F.3d 432, 437 (6th Cir. 2001); Sweeton v. Brown, 27 F.3d 1162, 1164 (6th Cir.

1994); Smith v. Freland, 954 F.2d 343, 347–48 (6th Cir. 1992); Barber v. City of

Salem, 953 F.2d 232, 240 (6th Cir. 1992). Accordingly, the Court concludes that

Hunt’s claim about the alleged violation of state law and falsification of documents

fails to state a plausible claim for relief under federal law. See Nathaniel Hill v.

Michigan Dep’t of Corr., 2021 WL 1572829, at *4 (W.D. Mich. Apr. 22, 2021)

(“Plaintiff’s allegation that Defendants violated prison policy … fails to raise a

cognizable federal due process claim.”).

      While it does not appear from the face of the complaint that Hunt brings a

claim for any violation of state law based on the MDOC policy directive, to the

extent he may attempt to do so, any such claim fails as a matter of law. As
                                           10
explained in Jordan v. Dep't of Corr., 2010 WL 935686, at *2 (Mich. Ct. App.

Mar. 16, 2010), “[i]n order for an agency regulation, statement, standard, policy,

ruling, or instruction of general application to have the force of law, it must fall

under the definition of a properly promulgated rule.” Id. (quoting Danse Corp. v.

Madison Hts., 466 Mich. 175, 181 (2002). As observed in Jordan, MDOC policy

directives “do not have the force of law and no sanction attaches to [their]

violation.” Id. (citing Boyd v. Civil Service Comm., 220 Mich. App. 226, 236

(1996)). Accordingly any state law claim based on a purported violation of

MDOC policy fails as a matter of law.

                          CONCLUSION AND ORDER

      Hunt’s allegations that the defendants verbally abused him, were

deliberately indifferent to his needs, subjected him to atypical and significant

hardship, and violated state law by falsifying documents fail to state a plausible

claim for which relief may be granted.

      WHEREFORE, IT IS ORDERED that those claims are summarily

DISMISSED with prejudice under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A.

Plaintiff’s sole remaining claim is for First Amendment retaliation.

      IT IS SO ORDERED.

Dated: May 13, 2021                      s/Stephanie Dawkins Davis
                                         Stephanie Dawkins Davis
                                         United States District Judge


                                           11
